Case 8:20-bk-12661-ES   Doc 1 Filed 09/23/20 Entered 09/23/20 11:51:53   Desc
                         Main Document    Page 1 of 9
Case 8:20-bk-12661-ES   Doc 1 Filed 09/23/20 Entered 09/23/20 11:51:53   Desc
                         Main Document    Page 2 of 9
Case 8:20-bk-12661-ES   Doc 1 Filed 09/23/20 Entered 09/23/20 11:51:53   Desc
                         Main Document    Page 3 of 9
Case 8:20-bk-12661-ES   Doc 1 Filed 09/23/20 Entered 09/23/20 11:51:53   Desc
                         Main Document    Page 4 of 9
Case 8:20-bk-12661-ES   Doc 1 Filed 09/23/20 Entered 09/23/20 11:51:53   Desc
                         Main Document    Page 5 of 9
Case 8:20-bk-12661-ES   Doc 1 Filed 09/23/20 Entered 09/23/20 11:51:53   Desc
                         Main Document    Page 6 of 9
Case 8:20-bk-12661-ES   Doc 1 Filed 09/23/20 Entered 09/23/20 11:51:53   Desc
                         Main Document    Page 7 of 9
Case 8:20-bk-12661-ES   Doc 1 Filed 09/23/20 Entered 09/23/20 11:51:53   Desc
                         Main Document    Page 8 of 9
Case 8:20-bk-12661-ES   Doc 1 Filed 09/23/20 Entered 09/23/20 11:51:53   Desc
                         Main Document    Page 9 of 9
